     Case 2:19-cv-00898-MHT-SMD Document 47 Filed 03/11/21 Page 1 of 4




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ULYSSES WILKERSON and                )
ANGELA WILLIAMS as Mother            )
of Ulysses Wilkerson,                )
                                     )
       Plaintiff,                    )
                                     )         CIVIL ACTION NO.
       v.                            )           2:19cv898-MHT
                                     )                (WO)
BRANDON HICKS, in his                )
individual and official              )
capacity with the City of            )
Troy Police Department,              )
et al.,                              )
                                     )
       Defendants.                   )

                                   ORDER

       Plaintiffs have moved for leave to file a second

amended complaint in this case.                See Motion for Leave

to    Amend    (Doc.     35).      The     proposed   second     amended

complaint would add a count under 42 U.S.C. § 1983 for

“unlawful      arrest”    and   would      restate    the   plaintiffs’

constitutional claims as brought against the defendants

only    in    their    individual    capacities,      rather    than     in

both     their        individual     and     official       capacities.

Proposed Second Amended Complaint (Doc. 35-1) at 1, 7.
   Case 2:19-cv-00898-MHT-SMD Document 47 Filed 03/11/21 Page 2 of 4




    Rule 15 of the Federal Rules of Civil Procedure

addresses the amendment of pleadings.                 It provides that

amendments beyond the first may be made “only with the

opposing party’s written consent or the court’s leave,”

and it instructs that courts “should freely give leave

when justice so requires.”                Fed. R. Civ. P. 15(a)(2).

Defendants oppose the present amendment on the grounds

that it was unduly delayed, is offered in bad faith,

and is futile.       See Response to Motion to Amend (Doc.

41) at 3-11.

    Upon consideration of the proposed amendment and

defendants’    response      in     opposition,       the     court   will

grant the motion to amend.               The court believes that the

substantive     issues      raised        in    defendants’    arguments

regarding     bad   faith     and        futility    would    be   better

addressed on motions filed in response to the proposed

second amended complaint, and it does not find that the

amendment was unduly delayed.                  Moreover, the amendment

will provide the benefit of aligning the plaintiffs’


                                     2
      Case 2:19-cv-00898-MHT-SMD Document 47 Filed 03/11/21 Page 3 of 4




claims for relief, which seek only money damages for

the     alleged       constitutional           violations,         with     the

capacity in which the defendants are sued.

       Plaintiffs      have     also       moved    the    court    to     take

judicial      notice      of    a     juvenile       court       adjudication

related to the arrest from which their allegations in

this suit arise.          See Motion for Judicial Notice (Doc.

42) at 1.       Defendants have joined in this request.                     See

Joinder in Motion for Judicial Notice (Doc. 45) at 1.

A federal court may take judicial notice of relevant

state proceedings, including criminal proceedings.                          See

Cunningham v. Dist. Att’y’s Off., 592 F.3d 1237, 1255

(11th Cir. 2010); Lozman v. City of Riviera Beach, 713

F.3d    1066,    1075    n.9    (11th        Cir.   2013).        But    taking

judicial      notice    of     the    fact    of    relevant      proceedings

does    not    make     the    facts    found       in    such   proceedings

binding on the court.                See Grayson v. Warden, Comm’r,

Ala. Doc, 869 F.3d 1204, 1224-25 (11th Cir. 2017).                           As

such, the court will grant the motion and take judicial


                                       3
      Case 2:19-cv-00898-MHT-SMD Document 47 Filed 03/11/21 Page 4 of 4




notice of the existence of the juvenile adjudication

noted by the parties, with the proviso that this notice

does      not    extend        to   the     facts     found         in     that

adjudication.

                                    * * *

       Accordingly, it is ORDERED as follows:

       (1) Plaintiffs’         motion     for    leave   to      amend     the

complaint (Doc. 35) is granted.                 Plaintiffs should file

the    proposed     second      amended     complaint       on     or    before

March 19, 2021.

       (2) Plaintiffs’ motion for judicial notice (Doc.

42) is granted.         The court will take judicial notice of

the    adjudication       of    the     Alabama     Court     of    Criminal

Appeals in U. W. v. State, CR-17-0667 (Doc. 42-1).

       (3) Defendants’ motion to dismiss the first amended

complaint (Doc. 23) is denied with leave to renew.

       DONE, this the 11th day of March, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE



                                      4
